DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that a display device comprising a combination of various elements as claimed, more specifically, the combination of “wherein the first substrate comprises a first transparent substrate having a side surface opposed to the light-emitting element, a first alignment film contacting the liquid crystal layer, and a first transparent layer located between the first transparent substrate and the first alignment film, the second substrate comprises a second transparent substrate, a second alignment film contacting the liquid crystal layer, and a second transparent layer located between the second transparent substrate and the second alignment film, the first transparent layer and the second transparent layer are insulating layers, and an installation area per pixel of the first transparent layer is less than an installation area per pixel of the second transparent layer” as set forth in claim 9.

Cited but not applied prior art:
	Umenaka et al. (WO 2012/020669) disclose (Fig. 7) a display device comprising: a first substrate comprising a first transparent substrate 31 having a side surface and a main surface, a first alignment film 33 disposed along the main surface, and a first transparent layer 4 (the light quantity control unit 4 considered as a first transparent layer) located between the first transparent substrate and the first alignment film; a second substrate comprising a second transparent substrate 37; a liquid crystal layer 34 held between the first substrate and the second substrate and containing a stripe-shaped polymer and liquid crystal molecules (see translation: under (Configuration of switching element 3), the liquid crystal 34 is a polymer dispersed liquid crystal); a light-emitting element 2; and wherein the first transparent layer has a lower refractive index than the first transparent substrate (see translation: under (Configuration of light quantity control unit 4)). 
	However, Umenaka et al. lack disclosure of a second transparent layer located between the second transparent substrate and the second alignment film, the first transparent layer and the second transparent layer are insulating layers, and an installation area per pixel of the first transparent layer is less than an installation area per pixel of the second transparent layer.
Claims 10-20 are allowed since they depend either directly or indirectly on the allowed claimed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- May 27, 2022